


EXHIBIT 10.133
NOTICE TO OPTION HOLDERS UNDER THE
AMENDED AND RESTATED 2003 STOCK PURCHASE AND OPTION PLAN
The Compensation Committee, in accordance with the terms of the Amended and
Restated 2003 Stock Purchase and Option Plan for Key Employees of ITC Holdings
Corp and its Subsidiaries, as amended (the “Plan”), has determined to allow
holders of options granted under the Plan to exercise their options and to
satisfy their withholding obligations in connection with the exercise through a
cashless net exercise methodology. If an option holder gives notice to the
Company that an option is being exercised and withholding is being satisfied
using this method, no cash payment will be due from the option holder. Instead,
shares will be withheld from the amount otherwise issuable upon the exercise
with a current value equal to the exercise price and withholding obligation, and
the Company will issue the net amount of shares and cancel the remaining
exercised portion of the option. Use of this methodology benefits the option
holder as it provides an additional way to exercise without paying cash to the
Company and without a transaction in the market that might otherwise have
insider trading implications.
No signature is necessary to make this amendment effective, because it merely
provides an additional right to the option holder. Please retain a copy of this
notice and amendment for your records.
AMENDMENT TO STOCK OPTION AGREEMENTS UNDER
AMENDED AND RESTATED 2003 STOCK PURCHASE AND OPTION PLAN
This Amendment, dated as of May 20, 2014, between ITC Holdings Corp. (the
“Company”) and the Optionee. Section 4.3 of each of the stock option agreements
held by Optionee relating to Options granted under the Amended and Restated 2003
Stock Purchase and Option Plan for Key Employees of ITC Holdings Corp and its
Subsidiaries, as amended (the “Plan”) is hereby amended adding the following at
the end of such Section:
In addition to the forms of payment set forth above, Optionee may elect to make
payment by means of a “net exercise” (described below). A “net exercise” shall
mean an exercise of the Option pursuant to which, upon delivery to the Company
of written notice of exercise, the consideration received in payment for the
exercise of the Option shall be the cancellation of a portion of the Option and
the Company shall become obligated to issue the “net number” of shares of Common
Stock determined according to the following formula:
((A x B) - (A x C))
B
For purposes of the foregoing formula:
A = the total number of shares with respect to which the Option is then being
exercised (which, for the avoidance of doubt, shall include both the number of
shares to be issued to the Optionee and the number of shares subject to the
portion of the Option to be cancelled in payment of the exercise price).
B= the Fair Market Value for the Common Stock on the date of the Company’s
receipt of the exercise notice.
C= the exercise price in effect at the time of such exercise.
If the foregoing formula would yield a number of shares to be issued that is not
a whole number, any such fraction shall be rounded down and disregarded. The
shares underlying the exercised portion of the Option that are not issued
pursuant to the foregoing formula, along with the corresponding portion of the
Option, shall be considered cancelled and no longer subject to exercise.
If the “net exercise” method is used to satisfy the tax withholding obligations,
the number of shares to be otherwise issued upon exercise (regardless of how the
exercise price was paid) shall be reduced by an amount equal to (a) the tax
withholding obligation, as determined by the Company in good faith, divided by
(b) the Fair Market Value for the Common Stock on the date of the Company’s
receipt of the exercise notice, and rounded up to the nearest whole share. The
corresponding portion of the Option shall be considered cancelled and no longer
subject to exercise.




